Title: Fernagus De Gelone to Thomas Jefferson, 10 December 1819
From: Gelone, Jean Louis Fernagus De
To: Jefferson, Thomas


					
						
							 Most respected Sir.
							
								New York
								December 10. 1819.
							
						
						If you are not indisposed, (I hope with all my heart that You are not) and if it is convenient to you to pay me my bill amounting to $21; I shall be very grateful for your doing it. I expect You are Satisfied with the books sent to you.
						
							I remain—very respectfully Sir Your most humble obedient Servant
							
								fernagus De Gelone
							
						
					
					
						Should You want any Sort of books or publications in  any language, Maps, prints and articles of Stationery, I  will always try to Satisfy you as much as it may be in  my power.
					
				